Citation Nr: 0405522	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  96-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit purposes according to the provisions of 
38 C.F.R. § 3.353 (2003).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for schizophrenia 
and assigned a 100 percent rating, effective from December 1, 
1989.  That rating decision determined that the veteran was 
incompetent for VA purposes according to the provisions of 
38 C.F.R. § 3.353.  

The Board has remanded this appeal on two earlier occasions - 
in September 1998 for a personal hearing before a Veterans 
Law Judge traveling to the RO and in April 2001 for 
additional procedural and evidential development.  In 
November 1999, the veteran withdrew his request for a 
personal hearing before a Veterans Law Judge traveling to the 
RO and requested a central office hearing.  Thereafter, while 
the veteran was scheduled for central office hearings on 
three occasions (i.e., October 1999, May 2000, and December 
2000), he failed to show for theses hearings.

In addition to the issue cited on the cover page of this 
remand the veteran, in a May 1999 letter to the RO, raised 
the issues of entitlement to a compensable rating for 
residuals of an injury to the left infra orbital region, as 
well as entitlement to service connection for a scar over the 
left orbital bone and loss of the left eye.  These issues 
have not been developed for appellate review and are not 
intertwined with the issue on appeal.  Accordingly, they are 
referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.




REMAND

This appeal was remanded in April 2001, in part, to "obtain 
the veteran's VA outpatient treatment records since July 
1997."  Unfortunately, while the record shows that the RO, 
on a number of occasions, attempted to obtain the veteran's 
post-July 1997 VA treatment records, the record is devoid of 
any of his post-mid 1990 treatment records.  The record also 
shows that the RO failed to obtain his records from the 
Bronx, New York VA medical center despite the Dorn VA medical 
center having notified the RO in March 2002 that they had 
transferred his records to that facility in January 1999.  
Similarly, the record shows that the veteran reported that he 
had no fixed home and spent his time traveling between South 
Carolina and New York.  The record further shows reference to 
his receiving VA medical treatment while living in 
Charleston, South Carolina, and Atlanta, Georgia.  However, 
contemporaneous treatment records from VA medical centers 
located in these cities also do not appear in the record.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
the remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance.  Hence, another 
remand to obtaining these outstanding VA treatment records is 
required.  38 U.S.C.A § 5103A(b) (West 2002).  

Next, governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  
In this regard, the record shows that the RO, in reply to the 
Board's August 2001 remand, obtained a VA examination of the 
veteran to obtain medical opinion evidence as to his 
competency.  See October 2001 VA examination report and the 
August 2003 addendum.  Moreover, that examiner, after a 
review of the record on appeal and an examination of the 
veteran, provided the requested medical opinion.  Id.  The 
opinion was provided, however, without the record containing 
the veteran's contemporaneous treatment records as outlined 
above.  Therefore, on remand, the veteran needs to be 
afforded another VA examination.  38 U.S.C.A. § 5103A(d).  

Further, the record contains divergent medical opinions as to 
the veteran's competency and a new VA examination report 
should attempt to reconcile these different opinions.  
Specifically, in December 1995 a VA examiner opined that the 
veteran, with the help of his brother, was capable of 
managing his affairs; a March 1997 VA field examiner opined 
that the veteran, with the help of his brother and/or a 
friend, was capable of managing his funds; an August 1999 VA 
hospitalization discharge summary reported that the veteran 
was competent to handle his own funds; and the October 2001 
VA examiner in two reports, including an August 2003 
addendum, opined that "it cannot be conclusively or 
indubitably established that the veteran is unable to manage 
funds awarded in his own best interest."  

On the other hand, in November 1996, the veteran's treating 
physicians wrote that the appellant had no social support to 
help him manage his funds, and that he would be unlikely to 
allow anyone to help him even if he did, that he would use VA 
money to abuse substances which would further impair his 
judgment, and that he could not manage his funds to his 
benefit.  A March 1998 VA examiner opined that the veteran 
was severely disabled and should not handle his funds by 
himself.  A January 1999 VA field examiner opined that 
payment to the veteran should continue through his 
conservator.  A January 2000 letter from the veteran's VA 
treating physician reported that he should be assigned a 
fiduciary to assist in the control of his money because he 
had been hospitalized repeatedly since manipulating a 
physician in New York to allow him control of his money.  
Finally, an August 2001 VA field examiner opined that the 
veteran's monies should be continued to be controlled by a 
trustee.  These divergent opinions warrant reconciliation.

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes 
notification provisions that require VA to notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by him, and which part, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Unfortunately, despite the VCAA having been in effect for 
several years, the veteran was not provided adequate 
notification of the VCAA and the effect it had on the claim.  
Specifically, the record shows that the RO's July 2001 VCAA 
letter discussed the laws regarding claims for service 
connection - not competency.  The record on appeal also does 
not show that the veteran was provided notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; notice of the information and 
evidence that VA will seek to provide; notice of the 
information and evidence that the claimant is expected to 
provide; and a request that he provide any evidence in his 
possession that pertains to the claim.  Cf. 38 U.S.C.A. 
§§ 5100, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Therefore, on remand, the RO is to undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as provided by 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In so doing, the RO should be mindful of the recent 
amendments set forth in the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Finally, the Board notes that this case has been pending 
since the February 1996 decision was promulgated.  Of course, 
in February 1996, the VCAA was not the law of the land.  
Accordingly, VA could not have issued an appropriate VCAA 
notice prior to the February 1996 decision.  Still, in light 
of 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159, and several 
Court decisions holding that the VCAA has retroactive effect, 
further development is in order.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Court decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102 and 
5103A (West 2002); 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  

2.  The RO should obtain and associate 
with the record all of the veteran's post 
February 1996 treatment records from the 
Bronx, New York; Charleston, South 
Carolina; and Atlanta, Georgia VA medical 
centers, as well as any other east coast 
VA medical center at which he receives 
treatment.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his trustee notified 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a psychiatric examination by 
a board of VA psychiatrists and 
psychologists.  Send the claims folders 
to the board for review in conjunction 
with the examination.  All indicated 
tests and studies, including psychiatric 
testing, should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination, the board is 
to provide a consensus opinion whether 
there is clear and convincing medical 
evidence, which leaves no doubt, that the 
veteran, because of injury or disease, 
lacks the mental capacity to contract or 
to manage his own affairs, including 
disbursement of funds without limitation.  
In providing the opinion, the board must 
reconcile the other opinions of record 
including those outlined above.  

4.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO must contact the 
veteran and his trustee and provide them 
with notice provisions set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.  If notice is complete the RO 
should issue a new decision addressing 
the issues of competency.  If the claim 
remains denied the RO must issue a 
supplemental statement of the case, and 
afford the appellant an appropriate 
period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


